  4:17-cr-03038-JMG-CRZ Doc # 181 Filed: 12/07/18 Page 1 of 1 - Page ID # 921

                                                             .     r-/l_[[J
                                                         LI: s.- ,P,_1;3TGIC.~ COUf~J
                                                        Ol$TR1.., I OF l•;EBRASK;:.

                IN THE UNITED STATES DISTRICT           tJ18-c9f{T-7     AM 11: 50
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                   Plaintiff,               Case No. 4:17CR3038
      vs.                                   RECEIPT         FOR           RETURNED
                                            EXHIBITS
MICHAEL WAYNE PARSONS,
                   Defendant.


      Pursuant to NECivR 79.l(f)(l) or NECrimR 55.l(g), I acknowledge
receipt of the following exhibits offered into evidence in this case.

     Exhibit Nos. 101, 102, and 104 through 121 from Jury Trial held on
August 28-30, 2018.

      I further acknowledge that I am responsible for maintaining these
exhibits in their present condition or state until this case is no longer subject
to appellate review. Until that time, I understand that I must produce these
exhibits if opposing counsel, the court, or the clerk so requests. Finally, I
acknowledge that I may be subject to sanctions for failure to abide by the
provisions of Rule 79.l(f)(l) or Rule 55.l(g).

     Once the case is no longer subject to appellate review, I understand that
I may destroy these exhibits without further authorization.


                                     Counsel of Record for Defendant


                                                 '7   0yv   2-0J{S
